Exhibit 10.39
 
NOMINATING AGREEMENT
 
This NOMINATING AGREEMENT (this “Agreement”) is made as of November 16, 2010 by
and among UniTek Global Service, Inc., a Delaware corporation (the “Company”),
and those holders of capital stock of the Company listed on Exhibit A hereto
(each a “Controlling Stockholder” and collectively, the “Controlling
Stockholders”).
 
RECITALS:
 
WHEREAS, the Company has at the date hereof approximately 265,237 issued and
outstanding shares of the Series B Preferred Stock, of which approximately
237,805 shares (the “Shares”) are owned by the Controlling Stockholders and
their affiliates; and
 
WHEREAS, pursuant to Section 5.2 of the Certificate of Designation, Preferences
and Rights establishing the Series B Preferred Stock, each share of Series B
Preferred Stock shall automatically be converted into fully-paid and
nonassessable shares of the Company’s Common Stock, $0.00002 par value per share
(the “Common Stock”), upon the approval of the holders of a majority of the then
outstanding shares of Series B Preferred Stock, which such conversion shall be
effected automatically without the need for any further action by the holders of
such shares and whether or not the certificates representing such shares are
surrendered to the Company or its transfer agent; and
 
WHEREAS, in connection with, and conditioned upon the consummation of, an
anticipated registered public offering by the Company of the Common Stock (the
“Offering”) as registered with the Securities and Exchange Commission on a
Registration Statement on Form S-1, the Controlling Stockholders and the Company
intend to enter into an agreement (the “Series B Conversion Agreement”) pursuant
to which each issued and outstanding share of the Series B Preferred Stock shall
be converted a number of shares of Common Stock using the following amounts for
the terms defined in Section 5.3 of the Certificate: (i) an Original Issuance
Price of $100.00 per share, which increases the Original Issuance Price of
$50.00 set forth in the Certificate to give effect to the liquidation
preference, on a deemed liquidation, of $100.00 per share of Series B Preferred
Stock, as contemplated by Section 3.1 of the Certificate, and (ii) a Conversion
Price, as defined in Section 5.3 of the Certificate, equal to 93.5% of the
offering price to the public of the shares of Common Stock in the Offering,
representing a 6.5% discount to the offering price to the public of the shares
of Common Stock in the Offering; and
 
WHEREAS, it is a condition to the willingness of Controlling Stockholders to
enter into the Series B Conversion Agreement that the Company agree with the
Controlling Stockholders to hereafter nominate certain persons, as contemplated
herein, to serve on the Board of Directors of the Company (the “Board”); and
 
NOW, THEREFORE, in consideration of the foregoing premises and of the covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1. Director Nomination Rights.
 
(a) For so long as the Controlling Stockholders collectively own beneficially or
of record or otherwise have the right to vote or consent with respect to at
least twenty-eight percent (28%) of the total number of the then outstanding
shares of the Common Stock, the Company shall use its commercially reasonable
efforts to cause the Board to nominate, with respect to each election of
directors, a number of candidates for election as director who are designated by
the Controlling Stockholders which shall equal, together with all other
directors whose terms are to continue following such election and who were
nominated by the Controlling Stockholders (which directors shall be deemed to
include, along with any other directors who are in the future nominated pursuant
to this Agreement, Peter Brodsky, Daniel Hopkin and Joseph Colonnetta), three
(3).
 
(b) For so long as the Controlling Stockholders collectively own beneficially or
of record or otherwise have the right to vote or consent with respect to at
least eighteen percent (18%), but less than twenty-eight percent (28%), of the
total number of the then outstanding shares of the Common Stock, the Company
shall use its commercially reasonable efforts to cause the Board to nominate,
with respect to each election of directors, a number of candidates for election
as director who are designated by the Controlling Stockholders which shall
equal, together with all other directors whose terms are to continue following
such election and who were nominated by the Controlling Stockholders (which
directors shall be deemed to include, along with any other directors who are in
the future nominated pursuant to this Agreement, Peter Brodsky, Daniel Hopkin
and Joseph Colonnetta), two (2).
 
(c) For so long as the Controlling Stockholders collectively own beneficially or
of record or otherwise have the right to vote or consent with respect to at
least five percent (5%), but less than eighteen percent (18%), of the total
number of the then outstanding shares of the Common Stock, the Company shall use
its commercially reasonable efforts to cause the Board to nominate, with respect
to each election of directors, a number of candidates for election as director
who are designated by the Controlling Stockholders which shall equal, together
with all other directors whose terms are to continue following such election and
who were nominated by the Controlling Stockholders (which directors shall be
deemed to include, along with any other directors who are in the future
nominated pursuant to this Agreement, Peter Brodsky, Daniel Hopkin and Joseph
Colonnetta), one (1).
 
(d) The Controlling Stockholders shall not be entitled to the rights set forth
under Sections 1(a), 1(b) and 1(c) if (i) they do not collectively own
beneficially or of record or otherwise have the right to vote or consent with
respect to at least five percent (5%) of the total number of the then
outstanding shares of the Common Stock, or (ii) the election of the nominee(s)
designated under those Sections would result in such nominee(s) constituting,
upon election, a greater percentage of the Board than the minimum ownership
percentage set forth in Section 1(a), 1(b) or 1(c), as applicable.
 
(e) To the extent that the election of a nominee designated by the Controlling
Stockholders pursuant to Section 1(a), which nominee would constitute the third
member of the Board nominated by the Controlling Stockholders, would result, if
such nominee did NOT qualify as “independent” under the rules of the NASDAQ
Stock Exchange, in a majority of the Board failing to consist of directors that
DID qualify as independent under such rules, then the Controlling Stockholders
shall designate a nominee who would qualify as independent to the extent
necessary to cause, upon the election of such nominee, the Board to consist of a
majority of directors qualifying as independent.
 
 
2

--------------------------------------------------------------------------------

 
2. Representations, Warranties and Covenants of the Controlling
Stockholders.  Each Controlling Stockholder hereby represents, warrants and
covenants to the Company as of the date hereof that:
 
(a) such Controlling Stockholder has the legal capacity, power and authority to
enter into and perform all of such Controlling Stockholder’s obligations under
this Agreement; and
 
(b) the execution, delivery and performance of this Agreement by such
Controlling Stockholder does not and will not violate, conflict with, result in
a breach of, or require any consent or approval of any other Person under, (i)
such Controlling Stockholder’s constituent and governing documents, or (ii) any
law, statute, regulation, order, judgment or decree to which such Controlling
Stockholder is subject, or (iii) any material agreement or instrument to or
under which such Controlling Stockholder is a party or otherwise bound or
subject, other than in the case of clauses (ii) and (iii) any such violation,
conflict, breach, consent or approval that is not material in any respect.
 
3. Representations, Warranties and Covenants of the Company.  The Company hereby
represents, warrants and covenants to the Controlling Stockholders as of the
date hereof that:
 
(a) the Company has the legal capacity, power and authority to enter into and
perform all of the Company’s obligations under this Agreement; and
 
(b) the execution, delivery and performance of this Agreement by the Company
does not and will not violate, conflict with, result in a breach of, or require
any consent or approval of any other Person under, (i) the Company’s certificate
of incorporation or bylaws, or (ii) any law, statute, regulation, order,
judgment or decree to which the Company is subject, or (iii) any material
agreement or instrument to or under which the Company is a party or otherwise
bound or subject, other than in the case of clauses (ii) and (iii) any such
violation, conflict, breach, consent or approval that is not material in any
respect.
 
4. Additional Documents.   The Company and each Controlling Stockholder hereby
covenant and agree to execute and deliver any additional documents requested by
the other as are reasonably necessary to carry out the purpose and intent of
this Agreement.
 
5. Third Party Beneficiaries.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the parties hereto or
their respective successors and permitted assigns, any rights, remedies or
liabilities under or by reason of this Agreement.
 
6. Miscellaneous.
 
(a) Waiver.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall act as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
(b) Governing Law.  THE PROVISIONS OF THIS AGREEMENT, ITS EXECUTION, PERFORMANCE
OR NONPERFORMANCE, INTERPRETATION, TERMINATION, CONSTRUCTION AND ALL MATTERS
BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE OF THIS AGREEMENT (WHETHER IN EQUITY, LAW OR STATUTE)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS, BOTH PROCEDURAL
AND SUBSTANTIVE, OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS CONFLICT OF LAWS
PROVISIONS THAT IF APPLIED MIGHT REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
 
 
3

--------------------------------------------------------------------------------

 
(c) Venue.  UNLESS OTHERWISE EXPLICITLY PROVIDED IN THIS AGREEMENT, ANY ACTION,
CLAIM, SUIT OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF ANY
PROVISION OF THIS AGREEMENT SHALL BE BROUGHT IN THE STATE COURTS OF THE STATE OF
NEW YORK LOCATED IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR IN ANY OTHER COURT OF COMPETENT JURISDICTION IF
SUCH STATE OR FEDERAL COURTS IN NEW YORK DO NOT HAVE JURISDICTION OVER SUCH
MATTER, WITHOUT BOND OR OTHER SECURITY BEING REQUIRED.
 
(d) Exclusive Jurisdiction.  Each of the parties hereto hereby submits to the
jurisdiction of any state or federal court sitting in New York City, New York,
in any action arising out of or relating to this Agreement or the transactions
contemplated hereby and agrees that all claims in respect of such action may be
heard and determined in any such court.  Each party hereto also agrees not to
bring any action arising out of or relating to this Agreement or the
transactions contemplated hereby in any other court.  Each of the parties hereto
waives any defense of inconvenient forum to the maintenance of any action so
brought and waives any bond, surety, or other security that might be required of
any other party with respect thereto.
 
(e) Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION BROUGHT BY OR AGAINST IT ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(f) Counterparts; Electronic Transmission.  This Agreement may be executed in
two or more counterparts (any of which may be delivered by facsimile or other
electronic transmission followed promptly by an executed original), each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  Any signature page delivered by facsimile or
electronic image transmission shall be binding to the same extent as an original
signature page.
 
(g) Notices.  Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing, and shall be deemed to have been
given (i) when personally delivered or delivered by facsimile transmission with
confirmation of delivery, (ii) one Business Day after deposit with Federal
Express or similar overnight courier service, or (iii) three Business Days after
being mailed by registered, certified or first class mail, return receipt
requested.  Notices and any other communications to the Company or any
Controlling Stockholder shall be sent to the following addresses (or to such
other address with respect to a party as such party notifies the other in
writing as provided in this Section 6(g)):
 
 
4

--------------------------------------------------------------------------------

 
If to the Company, to:


UniTek Global Services, Inc.
1777 Sentry Parkway West
Blue Bell, PA  19422
Attn:  Kyle M. Hall, Esq.
 
Facsimile:  (267) 464-1700


With a required copy to:


Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attn: Justin W. Chairman, Esq.
Facsimile: (215) 963-5061


If to any Controlling Stockholder, to:


HM Capital Partners LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn:  Peter Brodsky
Facsimile:  (214) 720-7888


With a required copy to:


HM Capital Partners LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: Dave Knickel, CFO
Facsimile: (214) 740-7331


(h) Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  Upon such determination that any term
or other provision is prohibited or invalid under applicable law, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
 
(i) Specific Performance; Injunctive Relief.  The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement, and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in
equity.  The equitable remedies described in this Section 6(i) shall be in
addition to, and not in lieu of, any other remedies at law or in equity that the
parties to this Agreement are permitted to elect to pursue in accordance with
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
(j) Complete Agreement.  This Agreement and the exhibits hereto contain the
complete agreement between the parties hereto with respect to the subject matter
herein and supersede all prior agreements and understandings, whether written or
oral, between the parties hereto that may have related to the subject matter
hereof in any way.
 
(k) Amendment.  This Agreement and the exhibits hereto may be amended or
modified only by an instrument in writing duly executed by the parties hereto.
 
[Signature Page to Follow]
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
all as of the day and year first above written.





 
UNITEK GLOBAL SERVICES, INC.
 
 
By:    /s/ Ronald Lejman                                                     
Name:  Ronald Lejman
Title:     CFO
     
HM UNITEK COINVEST, LP
 
By:  Sector Performance LLC, its general partner
 
 
By:     /  s/ William G. Neisel                                            
Name: William G. Neisel
Title:    Treasurer
     
SECTOR PERFORMANCE FUND, LP
 
By:  Sector Performance GP, LP, its general partner
 
By:  Sector Performance LLC, its general partner
 
 
By:    /s/ William G. Neisel                                                
Name: William G. Neisel
Title:    Treasurer
     
SPF SBS, LP
 
By:  Sector Performance LLC, its general partner
 
 
By:    /s/ William G. Neisel                                               
Name: William G. Neisel
Title:    Treasurer
   





 
 

--------------------------------------------------------------------------------

 
Exhibit A
Controlling Stockholders


 
HM UNITEK COINVEST, LP
 
SECTOR PERFORMANCE FUND, LP
 
SPF SBS, LP



--------------------------------------------------------------------------------